UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7751



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHANE FELLS, a/k/a Quasim Yusef Johnson, a/k/a
Q,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Malcolm J. Howard,
District Judge. (CR-94-46, CA-00-795-5-H)


Submitted:   March 4, 2002                 Decided:   April 12, 2002


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shane Fells, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Shane Fells seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).            We

have reviewed the record and the district court’s opinion and find

no   reversible   error.   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal on the reasoning of the

district court.    United States v. Fells, Nos. CR-94-46; CA-00-795-

5-H (E.D.N.C. filed July 18, 2001; entered July 24, 2001).              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                               DISMISSED




                                  2